Citation Nr: 1213946	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected thoracolumbar spine disability.  


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to June 2008.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for, inter alia, cervical spine strain (claimed as neck) and for thoracolumbar spine strain (which was claimed as two separate disabilities of the mid back and of the low back).  A 20 percent disability rating was assigned for the service-connected cervical spine strain and a single initial 10 percent disability rating was assigned for the thoracolumbar spine disability.  The Veteran disagreed with the initial disability rating assigned for the service-connected thoracolumbar spine strain, primarily because he believes that there should be two separate service-connected disabilities of the spine (a disability of the mid back and a disability of the low back), and additionally, that both of these disabilities should be separately rated.  

The claim was initially before the Board in March 2011, at which time, it was determined that additional development was necessary and the case was remanded back to the RO.  Unfortunately, there has not been substantial compliance with the March 2011 remand directives, and as such, the appeal is once again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for the service-connected disability of the thoracolumbar spine, currently rated as 10 percent disabling.  

In the Veteran's Notice of Disagreement (NOD), received in May 2009, the Veteran specifically disagreed with the assignment of a 10 percent rating for the service-connected thoracolumbar spine strain.  The Veteran requested that his claim be revised to include two separate disabilities, one of the lumbar spine and one of the mid back.  The Veteran asserted that he had two separate disabilities that affected different parts of his spine and that were unrelated to each other.  In support, the Veteran referenced his service medical records dating back to 2004 and specifically noted that one of his providers in 2007 indicated that the conditions of his mid back and lower back were unrelated.  

Importantly, the Veteran filed his claim of service connection in January 2008, prior to his discharge from service.  He was afforded a VA pre-discharge examination in January 2008 to evaluate his claimed disabilities and the RO assigned the Veteran's initial disability ratings for the service-connected disabilities based on the January 2008 examination findings.  This examination noted that the Veteran had flexion to 70 degrees, and pain began at 70 degrees.  Extension was to 20 degrees, and pain began at 20 degrees.  The examiner also noted spasms in the Veteran's back.  

When the claim was remanded in March 2011, the Board directed the RO to obtain any pertinent VA records, as well as any available service treatment records of the Veteran.  Given the Veteran's contentions that he was treated numerous times for his back disabilities between 2004 and 2008, the Board found it essential to obtain the Veteran's STRs in order to accurately rate the Veteran's back disability, particularly since the effective date of the rating is the date after the Veteran was discharged from service.  

While the RO was attempting to obtain the Veteran's STRs, they also scheduled the Veteran for a VA examination pursuant to the March 2011 remand directives.  The purpose of the examination was to assess the severity of the Veteran's service-connected thoracolumbar spine disability, and, in particular, the remand directed the examiner to include the specific limitation of motion due to pain, including at what point the pain began.  The examination, which was held in April 2011, notes the Veteran's limitation of flexion to 90 degrees and limitation of extension to 30 degrees; however, there is no indication as to where the Veteran's pain begins with regard to these limitations.  This is particularly critical for this examination because the Veteran reported at the time of the examination that his pain had worsened since his last examination (in 2008).  Thus, the examination report is not adequate.  

Unfortunately, there has not been substantial compliance with the remand instructions.  Significantly, in Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the Board specifically directed the VA examiner to indicate at what point during motion the back pain begins in conjunction with the examination, and this was not accomplished with respect to the April 2011 examination, another remand is required.  

Meanwhile, after the examination the RO contacted the Veteran regarding the status of his STRs.  The Veteran responded that he had a copy of his STRs, and subsequently provided these documents to the RO for inclusion in the claims file.  These records corroborate the Veteran's reports of treatment for mid-back pain during service.  Unfortunately, these records had not yet been associated with the claims file at the time of the April 2011 examination.  Nonetheless, because another VA examination is necessary, the examiner should once again review the claims file, including the recently added STRs, in conjunction with the examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination to determine the current nature, extent and severity of the Veteran's thoracolumbar spine disability, keeping in mind that he feels there should be two separate service-connected disabilities of the spine (one disability of the mid back and one disability of the low back), but also keeping in mind that the rating schedule only allows for one rating for the entire thoracolumbar spine unless there is associated muscle or nerve damage (which could be separately rated).  The examiner should describe in detail all symptoms reasonably attributable to the service-connected thoracolumbar spine disability.  The current severity of the service-connected symptoms, including orthopedic symptomatology and neurologic symptoms, if any, should also be noted.  

(i).  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins. 

(ii).  The examiner should then set forth the extent of any functional loss present for the service-connected thoracolumbar spine disability due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence.  

(iii).  The examiner should also indicate the effect the service-connected thoracolumbar spine disability has, if any, on the Veteran's current level of occupational impairment.  The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.

3.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  Thereafter, readjudicate the Veteran's claim.  If the benefit on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC), which addresses all relevant evidence of record as the appeal is based on an initial grant of service connection and assignment of a rating, and an appropriate period to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


